EXHIBIT 10.3 RESIGNATION To the Board of Directors of Accelerated Acquisitions IV, Inc., a Delaware corporation The undersigned, being an officer and director of the above-named corporation, does hereby resign from all positions as such officer and director of the corporation. Said resignation is contingent and expressly conditioned upon (a) the sale of 17,000,000 shares of the Company’s common shares to Synergistic Holdings, LLC and (b) the appointment of successor directors and officers of the corporation. Said resignation shall be effective on the date of the Closing of the transaction contemplated by the Subscription Agreements between the Company and Synergistic Holdings, LLC. Dated as of June 13, 2011 /s / Timothy Neher Timothy Neher
